Citation Nr: 9903329	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  92-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury and neck injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to October 
1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The appeal was previously remanded by 
the Board in November 1993, November 1994, and April 1996.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran currently has a right shoulder disability.  
Thus the claims are not plausible and capable of 
substantiation; they are not well grounded.

2.  The competent evidence of record does not demonstrate 
that the veteran currently has a neck disability, or in the 
alternative, if any disability is present, relate that 
disability to service or any events from service.  Thus the 
claims are not plausible and capable of substantiation; they 
are not well grounded.

3.  In an August 1966 unappealed rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a head injury.

4.  Additional evidence submitted since the RO's 1966 
decision is either cumulative of evidence considered at that 
time or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veteran, who was born in March 1937, has a high 
school diploma.  The veteran is employed as a restaurant 
worker, security guard, truck driver, and corrections 
officer.

6.  The veteran's principal disabilities include a 
nonservice-connected right knee, rated as 10 percent 
disabling and left knee rated as 10 percent disabling.  The 
combined evaluation is 20 percent.

7.  The veteran's knee disabilities are manifested by 
findings of flexion to 130 degrees and extension to 
zero degrees without recent evidence of heat, redness, 
swelling, or tenderness.  The disabilities is productive of 
no more than slight impairment. 

8.  The veteran's combined disability rating is 20 percent 
and, as such, does not meet the criteria required to receive 
a permanent and total disability rating.

9.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history, and the 
disabilities are not productive of total disability in that 
they are not of sufficient severity to render the average 
person unable to follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for neck and right 
shoulder injuries are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Evidence received since the RO's August 1966 rating 
decision is not new and material; the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

3.  The veteran is not permanently and totally disabled as a 
result of disability and the veteran's disabilities are not 
sufficient to render it impossible for the average person to 
follow substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a), 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.7, 4.15, 4.16, 4.17 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Law and regulation

The applicable law and regulations state that service 
connection may be granted on a direct basis for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for certain chronic diseases if they become 
compensably manifest within one year of service discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is 
an objective one which explores the likelihood of prevailing 
on the claim under the applicable law and regulations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Although a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, a lay person is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  As previously noted, 
notwithstanding the veteran's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.  In short, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

Factual Background

The service medical records show that in August 1960, while 
tossing a mailbag from a truck, the veteran fell 
approximately 8 feet onto a concrete ramp, striking his head 
and twisting his neck.  However, findings revealed that the 
veteran remained conscious and had full range of movement.  
The records thereafter are silent with regard to any 
additional complaints associated with a head or neck injury, 
and on discharge examination in March 1965, clinical findings 
were normal.  The service medical records are also silent 
with regard to a right shoulder disability.

On VA examinations in April 1966 and April 1983, examinations 
of the head, face, and neck were normal and a right shoulder 
disorder was not referenced.  In 1983, the assessment, in 
relevant part, was cervical spine pain and left facial 
headaches; by history dating back 2 to 3 weeks.  The examiner 
wrote, on physical examination no abnormalities in range of 
motion of the cervical spine but slight tenderness of the 
paraspinal musculature in that region without neurological 
abnormalities was demonstrated.  He also noted that x-ray 
studies showed early degenerative joint disease of the 
cervical spine.  

On VA examination in December 1990, examination the head, 
face and neck was normal, showing full range of painless 
motion of the right shoulder and neck.  X-rays showed 
cervical lordosis with slight dorsal kyphosis; otherwise, 
findings were normal  The right shoulder girdle was normal.  
Relevant diagnoses were not made.

Also of record are the following: a June 1979 affidavit in 
which the veteran stated that he had been unable to engage in 
normal, gainful occupation because of a March 1978 industrial 
injury; various medical reports extending from May 1979 to 
March 1990 from R.C.B., M.D., including hospitalization 
reports from the Deaconess Hospital, Sacred Heart Medical 
Center, and Saint Luke's Hospital, which generally reference 
unrelated disorders; medical reports from T.J.D., M.D., 
extending from May 1983 to October 1990 which show that the 
veteran received treatment for the left shoulder, but not the 
right shoulder; the veteran's September 1991 personal hearing 
transcript, in which he reiterates that his right shoulder 
and neck injuries were incurred at the same time he fell off 
of the truck while in service; and VA outpatient treatment 
entries extending from November 1990 to April 1995 which do 
not reference any head and neck injuries.

On VA examinations dated in January and March 1998 the 
veteran recalled the 1965 in-service accident where he 
twisted his neck and hit his head.  At this time, he also 
stated that clinical findings were normal and he denied 
experiencing any problems thereafter.  The March 1998 
examination report shows that the veteran complained of 
intermittent headaches and pain of the left shoulder, not the 
right.  He stated that he had no involvement of the right 
shoulder.  On examination, the examiner stated that while 
standing, a normal cervical lordosis was noted.  After 
examination, in the summary section, the examiner wrote, 
orthopedically, the veteran complained of neck pain and 
bilateral shoulder pain.  However, objectively, he had full 
range of motion of the cervical spine and it was absolutely 
neuromuscularly intact in the upper extremities.  In terms of 
the shoulders, the veteran likewise had full range of motion, 
actively and passively, and a negative impingement sign.  The 
examiner opined that the veteran did not have a service-
related disability as it applies to his orthopedic 
complaints.

Analysis

After reviewing the evidence of record, the Board finds that 
the veteran's claims of entitlement to service connection for 
a neck and right shoulder disability are not well grounded.  
The competent evidence of record does not show that a 
diagnosis of a right shoulder disability has been made.  The 
competent evidence of record also does not show that the 
veteran has a disability of the neck or, in the alternative, 
when assuming a disability is present, that it is related to 
service or any events from service.

Regarding the right shoulder, as noted above, the record 
shows that the veteran's claim is not well grounded.  The 
veteran has presented no evidence that he currently suffers 
from any disability of the right shoulder; he does not allege 
that he has a right shoulder disability, nor has he presented 
any evidence of incurring an injury to the right shoulder in 
service.  In this case, the service medical records do not 
demonstrate that the veteran incurred any injuries to the 
right shoulder and the post-service medical evidence fails to 
demonstrate the presence of a current disability.  In fact, 
in 1998, the examiner, in essence, wrote that although the 
veteran complained of shoulder pain, objectively, he had full 
range of motion of the shoulders, actively and passively, and 
a negative impingement sign.  The veteran did not have a 
service-related disability as it applies to his orthopedic 
complaints.  In the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  See  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Caluza, supra.  

The veteran's subjective complaints and hearing testimony of 
experiencing right shoulder pain are also recognized, as well 
as his contentions which maintain that he incurred the right 
shoulder injury when he fell off of the truck in service.  
However, the veteran, as a lay person without medical 
expertise, is not competent to render a medical diagnosis and 
relate his symptoms to service.  In this case, the veteran's 
allegation of currently experiencing right shoulder pain is 
not enough to well ground his claim under 38 U.S.C.A. 
§ 5107(a).  Chelte, supra; Espiritu, supra.

Regarding the neck injury, the record also shows that the 
veteran's claim is not well grounded.  The recent medical 
evidence does not show that the veteran has a disability of 
the neck.  In 1998, in the summary section, the examiner 
wrote, orthopedically, the veteran complained of neck pain, 
but he had full range of motion of the cervical spine and it 
was absolutely neuromuscularly intact in the upper 
extremities.  The examiner concluded that the veteran did not 
have a service-related disability as it applies to his 
orthopedic complaints.  To establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Where there is no evidence of, or 
allegation of, current disability associated with events in 
service, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Regarding the x-ray studies which reveal evidence of cervical 
lordosis, the Board notes that VA regulation provides that 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R.§ 3.303(c) (1998).  In addition, the service medical 
records do not show that the veteran's cervical lordosis 
became manifest in-service or was aggravated by service.  The 
service medical records also do not show that the veteran's 
neck injury resulted in a chronic disability or that he 
experienced any continuity of symptomatology therefrom.  
Again, after the 1960 clinical entry, the service medical 
record are devoid of any complaints of, allegations of, or 
findings associated with a neck injury and the post-service 
medical evidence does not reference service or any events 
from service.  Thus, the veteran's claim remains not well 
grounded.  

The Board also recognizes the veteran's statements which 
attribute his complaints of neck pain to service.  However, 
as previously stated, lay persons are not competent to render 
a diagnosis or etiologically relate current symptoms to 
service or any events from service.  The veteran seeks to 
well ground his claim upon the fact that he received 
complained of neck pain during service and upon his 
allegations of currently experiencing pain of the neck.  This 
is not enough under 38 U.S.C.A. § 5107(a).  See Chelte, 
supra.  The probative evidence of record does not show that 
the veteran has a disability of the neck or, in the 
alternative, when assuming a disability is present, that it 
is related to service or any events from service.

New and material

The veteran also asserts that service connection for a head 
injury is warranted.  Review of the record shows that in 
August 1966, the RO denied service connection for a head 
injury, as evidence of a head disability was not 
demonstrated.  At that time, the RO considered the veteran's 
service medical records which show in August 1960, while 
tossing a mailbag from a truck, the veteran fell 
approximately 8 feet onto a concrete ramp, striking his head 
and twisting his neck, but clinical findings were normal and 
on discharge examination in March 1965, clinical findings 
remained normal.  An April 1966 VA examination report, 
showing normal findings on examination of the head, face, and 
neck was also considered.  The record also shows that notice 
of the determination was mailed within the same month.  
However, the veteran did not appeal.  

VA law provides that if no notice of disagreement is filed in 
accordance within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened unless new and material evidence is 
presented with respect to the denied claim.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156.  The 1966 determination 
is final and accordingly, the claim may not be reopened 
unless new and material evidence is presented.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App.1, (1998); Hodge v. West, 
155 F.3d 1356 (Fed, Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether evidence is new 
and material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence of record received after 1966 consists of a June 
1979 affidavit from the veteran; various medical reports 
extending from May 1979 to March 1990 from R.C.B., M.D., 
including hospitalization reports from the Deaconess 
Hospital, Sacred Heart Medical Center, and Saint Luke's 
Hospital; and medical reports from T.J.D., M.D., extending 
from May 1983 to October 1990.  The reports reference 
unrelated disorders.

A VA examination report dated in April 1983, showing that the 
veteran complained of headaches although physical evaluation 
was essentially normal and that an assessment of cervical 
spine pain and left facial headaches; by history dating back 
2 to 3 weeks, is also of record, as well as a VA examination 
report dated in December 1990 which shows normal findings of 
the head, face and neck.  

Also of record is a September 1991 personal hearing 
transcript in which the veteran recalls his in-service 
incident of falling off of a truck and incurring a head 
injury along then describes his headaches; VA outpatient 
treatment entries extending from November 1990 to April 1995 
which do not reference any head injuries; and VA examination 
reports dated in January and March 1998.

On VA examination in January 1998, the veteran stated that he 
sees a chiropractor for neck problems and headaches once a 
month.  During the interview, the veteran again recalled 
falling off a truck in 1965 and twisting his neck and hitting 
his head.  He also recalled losing consciousness and that 
finding at that time were normal.  The veteran then denied 
experiencing any problems thereafter.  On examination 
clinical findings associated with the head were essentially 
normal.

After reviewing the aforementioned medical evidence, it is 
acknowledged that the evidence is new in that it was not 
previously of record when the RO reviewed the veteran's claim 
in 1966.  However, the evidence is not material because it 
does not tend to demonstrate that the veteran currently has a 
disability of the head or experiences any residuals from a 
head injury.  The newly submitted evidence only shows that 
the veteran complains of experiencing headaches and 
attributes the headaches to the 1960 in-service event.  
However, on recent examinations, clinical findings were 
normal and a diagnosis of a head injury or any residuals 
therefrom was not made.  For service connection, there must 
be evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
because the newly submitted medical evidence fails to show 
that the veteran currently experiences disability of the 
head, head injury, or residuals therefrom, it does not bear 
directly or substantially on the specific matters at issue 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.

In addition, with respect to the veteran's hearing testimony 
and contentions in which he asserts that he incurred a head 
injury after falling off of a truck and striking his head on 
cement.  The Board finds that the statements are not new and 
material.  The veteran's assertions of a medial diagnosis and 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Further, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Accordingly, the veteran's statements 
presented on appeal are not new, but are essentially 
cumulative of assertions presented when the RO considered the 
claim in 1966.  As such, new and material has not been 
submitted and the veteran's claim must be denied.  See 
38 C.F.R. § 3.156(a).  

Nonservice connected pension

The veteran also asserts that that he is entitled to pension 
benefits because of his age, education, work experience and 
disabilities.  The veteran maintains that because of constant 
pain, he is strained physically and emotionally and he cannot 
work any job, including dishwashing and security guard work.

VA law provides that pension is payable to veterans who have 
served in the active service for ninety days or more during a 
period of war and who are permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct.  A veteran shall be considered to be 
permanently and totally disabled if (1) he has any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation (only if 
it is reasonably certain that such disability will continue 
throughout the life of the disabled person), (2) he is 
unemployable as a result of disability reasonably certain to 
continue through out his life, or (3) he has any disease or 
disorder determined to be of such a nature or extent as to 
justify a determination that the veteran is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.342.

A finding of total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 
3.340(a), and § 4.15, which also adds that the total rating 
is based primarily upon the average impairment in earning 
capacity, i.e., the economic or industrial handicap which 
must be overcome.   The average person standard requires 
rating, and then combining, each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  A veteran who suffers the permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or the sight in both eyes, or becomes permanently helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15.  In 
addition, permanent total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary or familial condition, as well as for disabilities 
that require indefinite periods of hospitalization.  
38 C.F.R. § 3.342(b).

Where a veteran is unemployable as a result of disability 
reasonably certain to continue through out his life, VA 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of disability, provided that, in pertinent part, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  A veteran who is 
considered permanently and totally disabled under these 
criteria warrants a 100 percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16, 4.17. 

Where the aforementioned percentage requirements are not met 
and, in the judgment of the rating agency, the veteran's 
disabilities renders him unemployable, the rating boards 
shall submit to the Director, Compensation and Pension 
Service, for extraschedular consideration, all cases of 
veterans who are unemployable by reason of disabilities, age, 
occupational background and other related factors.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In a May 1995 rating decision, the veteran's principal 
disabilities were listed as right knee, rated as 10 percent 
disabling and left knee rated as 10 percent disabling.  The 
combined evaluation is 20 percent.

The pertinent evidence of record consists of the service 
administrative records, DD-214's, which show that he was born 
in March 1937 and that he completed high school.  

At the outset it is noted that the evidence of record, 
consisting of VA and non-VA medical reports extending from 
April 1966 to March 1998, generally shows that the veteran 
received treatment for various disorders, such as 
prostatitis, ureteritis, epididymitis, incomplete L5 spina 
bifida, headaches, and complaints of the right shoulder and 
neck, but, by history and currently, those claimed 
disabilities are either not found or asymptomatic.  Thus, 
this appeal will focus on the veteran's primary disabilities 
which consist of his right and left knee disorders, each 
separately rated as 10 percent disabling.  

Review of the record shows that in a June 1979 affidavit, the 
veteran stated that he had been unable to engage in a normal, 
gainful occupation because of a March 1978 industrial injury; 
various medical reports extending from May 1979 to March 1990 
from R.C.B., M.D., including hospitalization reports from the 
Deaconess Hospital, Sacred Heart Medical Center, and Saint 
Luke's Hospital, generally show that the veteran received 
treatment for a right knee disorder and in December 1979 and 
June 1980 underwent arthroscopic surgery; and medical reports 
from T.J.D., M.D., extending from May 1983 to October 1990 
show that the veteran received treatment for various 
disorders, including the knees.

A May 1981 evaluation report from the Department of Labor 
Industrial and Insurance Division shows that the veteran was 
examined and the impression was chondromalacia of the right 
knee, exacerbation of pre-existing condition; status post 
right medial meniscectomy, exacerbation of the chondromalacia 
of the knees was the residual of the industrial injury of May 
1980.  The report also shows that permanent partial 
disability of the left knee was not found, but 21/2 percent of 
permanent partial disability of the right knee was present. 

An April 1983 VA examination report documents that after 
falling and striking his right knee, in September 1978, the 
veteran underwent arthroscopic surgery, with a partial 
meniscectomy and because of persistent swelling and pain, in 
November 1979, underwent a second arthroscopic procedure.  
The report then shows that in 1980, the veteran fell again 
but this time, both knees were injured and in June 1980, he 
underwent a third arthroscopic procedure.  The veteran 
complaints consisted of instability, pain, and stiffness of 
the right knee, but on examination, clinical findings were 
essentially negative except for the veteran inability to 
stand from the squatting position.  The assessment was status 
post-right knee injury, occurring in March 1978, with three 
subsequent arthroscopic surgical procedures in September 
1978, November 1979, and June 1980.  By history, persistent 
swelling and pain and the inability to walk more than 2 
blocks due to these symptoms; however, on physical 
examination, no swelling was present, although mild 
tenderness over the medial collateral ligament, full range of 
motion without crepitus and x-rays revealed calcification 
versus foreign body.

On VA examination in December 1990, the veteran stated that 
he worked as a security guard.  On examination, both knees 
had full range of painless motion without evidence of 
crepitation, tenderness, or fluid.  Slight tenderness to 
percussion of the right medial meniscus ligament was noted.  
X-rays showed findings suggestive of probable posttraumatic 
hyperopic change involving the posterior patellar surface and 
chondromalacia patella.  

A May 1991 statement from B.D.P., M.D., shows that after 
examination, the diagnosis was history of knee injuries, 
probably meniscus tears with excisions, may have 
chondromalacia patellae with shaving.  It was reported that 
his first knee injury was in 1978 and that he injured the 
knee again in 1980.  In the statement, the physician also 
noted the presence of minimal effusion of the left knee and 
the absence of any gross deformity or contractures of each 
knee.  B.D.P. concluded that the veteran had mild impairment 
of the knees and he should not bear weight for more than one 
hour at a time, but probably would be able to work 8 hours a 
day.  A June 1991 Social Security Administration (SSA) report 
which shows that the veteran received disability benefits 
because of his knee problems and headaches is also of record. 

At his September 1991 personal hearing, the veteran stated 
that because of his claimed disabilities of the knees, back, 
neck, and shoulders, he was entitled to pension benefits.  He 
added that he could not obtain gainful employment because of 
his age, education, and work history, too.  The hearing 
transcript also shows that the veteran complained of pain, 
instability, weakness and radiculopathy, particularly at the 
back of the leg, of the knees.  

VA outpatient treatment entries extending from November 1990 
to April 1995 showing continued treatment for knee problems.

On VA examinations dated in January and March 1998 the 
veteran stated that he did not receive medical treatment for 
persistent knee problems.  During the interview, the veteran 
stated he worked as a dishwasher for a year but was 
terminated because of excessive tardiness.  He then worked 
odd jobs off and on, the longest one being three years.  He 
also worked in an oil company for three years and as a 
correction officer for a year and a half.  The veteran added 
that he had worked as a truck driver for a chemical company 
and as a retail greeter.  The veteran complained of bilateral 
knee problems.  

It is noted that a January 1998 mental status examination 
reports shows essentially normal findings.  His subjective 
complaints included that "every so often" he had migraine 
headaches which were temporarily relieved by aspirin or 
Tylenol.  The diagnoses were Axis I: No diagnosis; Axis II: 
borderline intellectual functioning; Axis III: knee problems 
and migraine headaches; Axis IV: psychosocial and 
environmental problems: mild secondary to inadequate 
finances; and Axis V: Global Assessment Functioning 70.  

On examination of the muscles and examination of the spine in 
March 1998, the veteran stated that his current activities 
involved being a caretaker for his brother who has multiple 
sclerosis.  He performed the house and yard work.  The 
veteran however stated that his knee swelled and bothered 
him.  He experienced swelling and throbbing sensation, but 
denied experiencing pain, instability or locking.  He added 
that he had been on disability for the right knee since the 
late 1970s with a determination in 1989 and his work history 
included restaurant work, prison guard, security guard and 
store greeter.  He stopped working because his knees bothered 
him.  The examiner stated that the veteran is a 60 year old 
male with a normal gait.  The veteran could heel and toe walk 
and tandem walk without difficulty.  Inspection of the knee, 
revealed no effusion.  There was some faint surgical scars 
about the right knee but range of motion was from 0 to 130, 
actively and passively, without crepitus.  The knee was 
stable to all stresses with negative Apley's grind and 
McMurray's.

In the summary section, the examiner wrote, orthopedically, 
the veteran complained of bilateral knee pain.  However, in 
terms of his knees he had no effusion.  He had full range of 
motion and they were stable to all stresses.  Therefore, the 
examiner opined that the veteran orthopedically could work on 
a continual, full-time basis, without restriction.  

Disability evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The Rating Schedule also provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation and moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  Severe 
recurrent subluxation or lateral instability warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Flexion of the leg limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Extension limited to 10 degrees warrants a 10 percent 
evaluation, extension limited to 15 degrees warrants a 
20 percent evaluation, and extension limited to 20 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

Concerning the right and left knee, upon a review of 
schedular criteria and clinical findings, the Board concludes 
that the current 10 percent disability ratings are 
appropriate.  As demonstrated by findings recorded in March 
1998, the veteran's level of impairment does not meet or more 
closely approximate the requisite criteria for a 10 percent 
rating, respectively.  Clinical findings for each knee 
demonstrate that the veteran has slight limitation of motion 
without evidence of swelling, redness, or deformity.  Range 
of motion is from 0 to 130 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (1998).  No evidence of moderate recurrent 
subluxation or lateral instability, flexion limited to 
30 degrees, or extension limited to 15 degrees is present.  
As such, the veteran's disability picture for each knee does 
not more nearly approximate the criteria required for ratings 
in excess of 10 percent, respectively.  38 C.F.R. § 4.7.  The 
Board recognizes the veteran's complaints of pain on motion 
and positive findings of record.  However, pathological 
findings of record do not demonstrate evidence of moderate 
functional impairment.  Again, the veteran has only slight 
limitation of motion in each knee and no evidence of edema or 
erythema was shown.  No evidence of deformity was present 
either.  Because the record fails to show evidence of 
moderate functional impairment, including due to pain, the 
Board finds that the veteran's current disability picture for 
each knee is productive of no more than slight impairment and 
that the assigned 10 percent evaluations are appropriate.  
38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5257.

Analysis 

Based on the foregoing development, the Board finds that the 
combined rating of 20 percent is appropriate.  As noted 
above, the veteran's principal disabilities are the right and 
left knee disabilities, which are separately rated as 10 
percent disabling.   

Upon review of the evidence of record and pertinent law, in 
this case the Board concludes that entitlement to a permanent 
and total disability rating for pension purposes is not 
warranted.  The Board notes that on the basis of the 
objective "average person" standard, a permanent and total 
disability evaluation is not warranted.  As noted above, the 
veteran's nonservice-connected disabilities combined rating 
is 20 percent.  Because the foregoing disability rating is 
less than 100 percent, and the veteran has use of his hands, 
feet, and eyes, a permanent and total disability evaluation 
under the objective "average person" review is not 
warranted.  38 C.F.R. § 4.15.

The veteran also fails to meet the requisite criteria in 
38 C.F.R. § 4.16(a) and 4.17 to establish entitlement to a 
permanent and total evaluation.  As demonstrated above, 
pertinent VA regulations provide that if the veteran has two 
or more disabilities where at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more, the veteran shall be considered permanently and totally 
disabled and shall warrant a 100 percent schedular evaluation 
for pension purposes.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
In this case, not one of the veteran's nonservice-connected 
disabilities is rated at 40 percent, and as shown above, 
entitlement to an increased rating has not been established.  
Because the veteran's nonservice-connected disabilities 
failed to met the above-noted percentage requirements, a 
permanent and total disability in this regard is not 
warranted.  Id.

Finally, the veteran could establish entitlement to a 
permanent and total rating for pension purposes where the 
aforementioned percentage requirements are not met and, in 
the judgment of the rating agency, the veteran's disabilities 
renders him unemployable, the rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 3.321, 
4.15.  

Review of the record generally shows that the veteran was 
born in March 1937 and that he completed high school.  The 
record also shows that the veteran has worked as a 
dishwasher, security guard, correction officer, truck driver 
and retail greeter.  After reviewing the veteran's disability 
picture, age, education, and occupational history, the Board 
is not persuaded that he is permanently and totally disabled.  
As noted above, the veteran's work history involves various 
jobs.  While the veteran's bilateral knee disorder may affect 
employment, the evidence of record does not indicate that 
they preclude him from obtaining or sustaining substantially 
gainful employment.  The recent clinical data shows that the 
veteran's disabilities are essentially asymptomatic and in 
1998, after examining the veteran, the examiner opined that 
the veteran orthopedically could work on a continual, full-
time basis, without restriction.  In addition, in the case, 
the evidence of record shows that the veteran has no mental 
or emotional functional impairment due to pain or any other 
symptoms attributable to the knee disorders.  It is also 
noted that although SSA benefits were granted in 1991, A 
Social Security unemployability determination is not 
controlling with respect to ratings for VA compensation or 
pension.  The Board is bound in its decisions by the 
regulations of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 1991).

Based on the aforementioned reasoning, the Board concludes 
that the veteran's disabilities, alone or combined, are not 
so incapacitating as to preclude him from obtaining or 
sustaining substantially gainful employment.  Therefore, 
entitlement to pension benefits is not warranted.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.342, 4.15, 4.16.

ORDER

Entitlement to service connection for residuals of a right 
shoulder injury and neck injury is denied.


New and material evidence having not been submitted to reopen 
a claim for service connection for residuals of a head 
injury; the claim remains final and the veteran's appeal is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 21 -


